MEMORANDUM OF DECISION.
Thomas and Linda Maleck appeal from a judgment in their favor and against the City of Ellsworth entered in Superior Court (Hancock County). The Malecks contend that they were entitled to a trial on the merits of their claim and to recover attorney fees. Because the judgment awarded them the full amount that they were entitled to recover and because they demonstrated no legal basis for recovery of attorney fees, we conclude that they were not aggrieved.
The entry is:
Judgment affirmed.
All concurring.